MEMORANDUM DECISION
ON REHEARING                                                               FILED
                                                                      Aug 05 2016, 8:57 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                           CLERK
this Memorandum Decision shall not be                                  Indiana Supreme Court
                                                                          Court of Appeals
regarded as precedent or cited before any                                   and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Shaun T. Olsen                                            Ray L. Szarmach
OlsenCampbell Ltd.                                        Merrillville, Indiana
Merrillville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Castlewood Property Owners                                August 5, 2016
Association, Inc.,                                        Court of Appeals Case No.
Appellant-Plaintiff,                                      45A03-1508-PL-1105
                                                          Appeal from the Lake Superior
        v.                                                Court
                                                          The Honorable William E. Davis,
Leticia Guerra-Danko,                                     Judge
Appellee-Defendant.                                       Trial Court Cause No.
                                                          45D05-1007-PL-62



Baker, Judge.




Court of Appeals of Indiana | Mem. Dec. on Rehearing 45A03-1508-PL-1105 | August 5, 2016       Page 1 of 2
[1]   We grant rehearing for the limited purpose of acknowledging that the panel was

      of three different minds in reaching our original decision in this matter. That

      has not changed. As explained in our original decision, the three judges on this

      panel are of the following distinct opinions:


           Judge Baker believes that the Architectural Review Committee (ARC)
            did not exercise its powers in a reasonable manner. In his opinion,
            Paragraph 12 of the restrictive covenant was not ambiguous, but the
            ARC behaved unreasonably in withholding its approval in this case.
            Judge Baker concluded that the trial court’s order entering judgment in
            favor of Leticia Guerra-Danko was not contrary to law, and affirmed that
            judgment.
           Judge May believes that Paragraph 12 of the restrictive covenant was
            ambiguous as to whether it applied to modifications of existing structures
            or only to new buildings or structures. Therefore, she is of the opinion
            that Guerra-Danko did not need ARC approval before replacing her
            siding. She agreed that the trial court’s judgment should be affirmed.
           Judge Brown believes that Paragraph 12 is not ambiguous and that
            Guerra-Danko needed ARC approval. She is also of the opinion that the
            ARC’s decision to disapprove of Guerra-Danko’s siding modification
            request was not unreasonable. Therefore, Judge Brown would find that
            the trial court’s order was contrary to law and would reverse.

      As two of the three judges on the panel voted to affirm the trial court’s

      judgment, the trial court’s original order in favor of Guerra-Danko stands. If

      the parties have questions regarding Ms. Guerra-Danko’s future siding

      installation, we refer them to the trial court’s order. As for Castlewood’s

      remaining questions on rehearing, we simply refer both parties back to our

      original decision.


      May, J., and Brown, J., concur.

      Court of Appeals of Indiana | Mem. Dec. on Rehearing 45A03-1508-PL-1105 | August 5, 2016   Page 2 of 2